

EXHIBIT 10.14


BIG LOTS 2012 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK RETENTION AWARD AGREEMENT


Participant:
_______________________
 
 
Grant Date:
_______________________
 
 
Restricted Stock 1:
_______________________



In accordance with the terms of the Big Lots 2012 Long-Term Incentive Plan, as
may be amended (“Plan”), this Restricted Stock Retention Award Agreement
(“Agreement”) is entered into as of the Grant Date by and between you, the
Participant, and the Company in connection with the Company's grant of the
Restricted Stock to you. The Restricted Stock is subject to the terms and
conditions of this Agreement and the Plan. Except as otherwise expressly
provided herein, capitalized terms used but not defined in this Agreement shall
have the respective meanings ascribed to them in the Plan. To ensure that you
fully understand the terms and conditions of this Award, you should carefully
read the Plan and this Agreement.


Description of the Restricted Stock


This Agreement describes the Restricted Stock you have been granted and the
conditions that must be met before you may receive the Restricted Stock. The
Restricted Stock is the Company's Shares that you will own after the Restricted
Stock vests (i.e., all restrictions lapse) and you comply with the terms of this
Agreement and the Plan. However, you will forfeit any rights to the Restricted
Stock (i.e., they will not be transferred to you) to the extent you do not
comply with the terms of this Agreement and the Plan. No portion of the
Restricted Stock that has not vested may be sold, transferred, assigned,
pledged, encumbered or otherwise disposed of by you in any way (including a
transfer by operation of law); and any attempt by you to make any such sale,
transfer, assignment, pledge, encumbrance or other disposition shall be null and
void and of no effect.


Vesting of the Restricted Stock


Your Restricted Stock will vest and be transferred to you without restriction on
the earlier of: (i) the first trading day2 that is 18 months following the Grant
Date; or (ii) the first trading day3 following your Termination of Employment or
Service, but only if such Termination of Employment or Service is the result of
your (a) dismissal by the Company without Cause (as defined in Exhibit A) or (b)
death or Disability; provided, however, if you die or suffer a Disability, only
1/18th of your Restricted Stock will vest for each consecutive month that you
have completed with the Company prior to your Termination of Employment or
Service, with such measurement period beginning with the Grant Date. Note that
if a portion of your Restricted Stock vests upon your death or Disability, the
later occurrence of any other event will not cause the vesting of the remaining
Restricted Stock.


If your Termination of Employment or Service is the result of any reason other
than your dismissal by the Company without Cause, death or Disability, including
by reason of your retirement, resignation or dismissal by the Company for Cause,
then this Agreement will expire and all of your rights in the Restricted Stock
will be forfeited. A termination for Cause shall only be effective after (i) Big
Lots (as defined in Exhibit A) has delivered a written notice to you stating
that, in its opinion, you may be terminated for Cause, specifying the details,
and (ii) if the failure or action is one that can be cured, you do not cure the
issue giving rise to the Cause determination within 30 days after receiving
notice.


Rights in the Restricted Stock


Until the restrictions and conditions described in this Agreement and the Plan
have been met or this Agreement expires, whichever occurs earlier, your
Restricted Stock will be held in escrow. The Company will defer distribution of
any dividends that are declared on your Restricted Stock until the Restricted
Stock vests. These dividends will be distributed at the same time your
Restricted Stock vests or will be forfeited if your Restricted Stock does not
vest.



1 Denotes the number of Big Lots, Inc. common shares, par value $0.01 per share,
underlying the Restricted Stock Award.
2 As determined by the New York Stock Exchange or other national securities
exchange or market that regulates Big Lots, Inc. common shares.
3 As determined by the New York Stock Exchange or other national securities
exchange or market that regulates Big Lots, Inc. common shares.

--------------------------------------------------------------------------------




You may vote your Restricted Stock before all the terms and conditions described
in this Agreement are met or until this Agreement expires, whichever occurs
earlier. This is the case even though your Restricted Stock will not be
distributed to you until the Restricted Stock vests.


Subject to the Company's insider trading policies and applicable laws and
regulations, after you become vested in any portion of your Restricted Stock,
you shall be free to deal with and dispose of the vested Restricted Stock, and
you may request the Company's transfer agent to issue a certificate for such
vested Restricted Stock in your name and free of any restrictions.


Tax Treatment of the Restricted Stock


You should consult with a tax or financial adviser to ensure you fully
understand the tax ramifications of your Restricted Stock.


This brief discussion of the U.S. federal tax rules that affect your Restricted
Stock is provided as general information (not as personal tax advice) and is
based on the Company's understanding of U.S. federal tax laws and regulations in
effect as of the Grant Date. Article 22 of the Plan further describes the manner
in which withholding may occur.


You are not required to pay income taxes on your Restricted Stock on the Grant
Date. However, you will be required to pay income taxes (at ordinary income tax
rates) when, if and to the extent your Restricted Stock vests. The amount of
ordinary income you will recognize is the value of your Restricted Stock when it
vests. Also, the Company is required to withhold taxes on this same amount. You
may elect to allow the Company to withhold, upon the vesting of your Restricted
Stock, from the common shares to be issued pursuant to your vested Restricted
Stock a number of common shares that would satisfy the required statutory
minimum (but no more than such required minimum) with respect to the Company's
tax withholding obligation. If you are at the Grant Date, or subsequently
become, subject to the Company's trading windows, you may only make this
election during an open trading window. If you wish to make the withholding
election permitted by this paragraph, you must give notice to the Company in the
manner then prescribed by the Company. With respect to the tax withholding
required upon the vesting of the Restricted Stock, if you fail to make an
election as to the manner in which to satisfy the withholding requirement, then
you shall be deemed to have elected to have the Company withhold a number of
Shares underlying the vested Restricted Stock that would satisfy the minimum
statutory total tax (but no more than the such minimum) that could be imposed on
the transaction (with you obligated to satisfy the balance of the withholding
obligation by remitting a check to the Company, up to the value of one Share, on
or before the end of the business day following the vesting date).


Any appreciation of your Restricted Stock after it vests could be eligible to be
taxed at capital gains rates when you sell the common shares. If your Restricted
Stock does not vest, your Restricted Stock will expire and no taxes will be due.


Section 83(b) Election


Subject to Section 8.6 of the Plan, you shall have the right to make an election
under Section 83(b) of the Internal Revenue Code with respect to your Restricted
Stock.


General Terms and Conditions


Nothing contained in this Agreement obligates the Company or a subsidiary to
continue to employ you in any capacity whatsoever or prohibits or restricts the
Company or a subsidiary from terminating your employment at any time or for any
reason whatsoever; and this Agreement does not in any way affect any employment
agreement that you may have with the Company.


This Agreement shall be governed by and construed in accordance with the
internal laws, and not the laws of conflicts of laws, of the State of Ohio.


If any provision of this Agreement is adjudged to be unenforceable or invalid,
then such unenforceable or invalid provision shall not effect the enforceability
or validity of the remaining provisions of this Agreement, and the Company and
you agree to replace such unenforceable or invalid provision with an enforceable
and valid arrangement which in its economic effect shall be as close as possible
to the unenforceable or invalid provision.






--------------------------------------------------------------------------------




You represent and warrant to the Company that you have the full legal power,
authority and capacity to enter into this Agreement and to perform your
obligations under this Agreement and that this Agreement is a valid and binding
obligation, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereinafter in effect
relating to creditors' rights generally and to general principles of equity. The
Company represents and warrants to you that it has the full legal power,
authority and capacity to enter into this Agreement and to perform its
obligations under this Agreement and that this Agreement is a valid and binding
obligation, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereinafter in effect
relating to creditors' rights generally and to general principles of equity.


Acceptance


You hereby accept the Restricted Stock and acknowledge receipt of a copy of the
Plan, as in effect on the Grant Date. By accepting the Restricted Stock, you
agree to all of the terms and conditions of the Plan and this Agreement, and you
agree to accept as binding, conclusive and final all determinations, decisions
and interpretations of the Committee upon any issues arising under the Plan
and/or this Agreement. You also represent and warrant to the Company that you
are aware of and agree to be bound by the Company's insider trading policies and
the applicable laws and regulations relating to the receipt, ownership and
transfer of the Company's securities.


Accepted as of _______________________, 20___
 
BIG LOTS, INC.
 
"Participant,"
 
 
 
 
 
 
 
_____________________________________
 
By: ______________________
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT A




As used in this Agreement, the following terms shall have the meanings set forth
below:


Big Lots shall collectively mean the Company, Big Lots Stores, Inc. and their
affiliates, predecessors, successors, subsidiaries and other related companies.


Cause shall mean your (i) failure to comply with Big Lots' policies and
procedures which Big Lots reasonably determines has had or is likely to have a
material adverse effect on the Group, Big Lots or any other Group Member; (ii)
willful or illegal misconduct or grossly negligent conduct that is materially
injurious to the Group, Big Lots or any other Group Member, monetarily or
otherwise; (iii) violation of laws or regulations governing the Group, Big Lots
or any other Group Member (including the Sarbanes-Oxley Act of 2002) or
violation of Big Lots' code of ethics; (iv) breach of any fiduciary duty owed to
the Group, Big Lots or any other Group Member; (v) misrepresentation or
dishonesty which Big Lots reasonably determines has had or is likely to have a
material adverse effect on the Group, Big Lots or any other Group Member;
(vi) involvement in any act of moral turpitude that has a materially injurious
effect on the Group, Big Lots or any other Group Member or their reputation;
(vii) breach of the terms of any non-solicitation or confidentiality clauses
contained in an employment agreement(s) with a former employer[; or
(viii) breach of any provision of Section 4.00 of the Amended and Restated
Employment Agreement by and among you, the Company and Big Lots Stores, Inc.,
dated _______________, as may be amended from time to time].


Group shall collectively mean Big Lots, its parent, affiliates, predecessors,
successors, subsidiaries and other related companies, including entities that
become related entities after the Grant Date, and each is separately referred to
as a Group Member.




